Citation Nr: 1032153	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  05-00 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1962 to 
November 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for a low back disability.  

This case was originally before the Board in March 2009, when it 
was remanded for further development.  It has been returned to 
the Board for further appellate review at this time.

Unfortunately, the appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board notes that the Veteran underwent a VA examination in 
April 2009 as required by the March 2009 remand.  In the April 
2009 VA examination report, the VA examiner stated that the 
Veteran's service treatment records did not demonstrate any 
evidence of any back-related issues.  The VA examiner further 
stated that the Veteran's spine did not have a history of trauma.  
At no point in the examination report did the VA examiner mention 
the Veteran's fall from a jeep in January 1964.  The Board notes 
that the March 2009 remand instruction to the VA examiner was to 
opine whether the Veteran's low back disability was 
"etiologically related to service, to include the jeep accident 
occurring therein."  

The service treatment records demonstrate that in January 1964 
the Veteran fell off a jeep and landed on his left arm.  The 
Veteran fractured his left humerus and ulna as a result of that 
fall, and he was subsequently service connected for those 
injuries.  The Veteran's service treatment records do not 
indicate that the Veteran complained of, sought treatment for, or 
was diagnosed with any back pain or back disability while in 
service.  The Veteran noted in his December 2004 substantive 
appeal that he did not report any back pain during service 
because he was close to being discharged from service at the time 
of the accident.  The Veteran's January 2003 informal claim for 
service connection for his low back disability specifically 
relates his disability to falling on his back in a jeep accident 
in service, and the July 2003 VA examiner stated that the 
Veteran's low back disability "may be related to [the] jeep 
accident" in service, although the claims file was not reviewed 
at that time.  Thus, this case must again be remanded to obtain 
the requested opinion.  

Moreover, the Veteran's representative raised the issue of 
whether the Veteran's low back disability is related to his 
service-connected left humerus and ulna disabilities to include 
the surgery on his arm.  An opinion as to the relationship 
between his low back and his service connected arm conditions 
should also be obtained.

Further, notice pursuant to the Veterans Claims Assistance Act 
(VCAA) has not been provided with respect to establishing service 
connection on a secondary basis.  Such should be provided on 
remand. 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
that advises him of the information and 
evidence needed to substantiate his claim for 
service connection on a secondary basis.

2.  Obtain any relevant VA treatment records 
from the Northampton VA Medical Center since 
June 2008 and associate them with the claims 
file.

3.  After completion of the above development 
to the extent possible, return the claims 
file to the physician who conducted the April 
2009 examination, if available.  Following 
review of the claims file, the examiner 
should opine as to whether the Veteran's 
current lower back condition more likely, 
less likely, or at least as likely as not 
(50 percent probability) is related to the 
Veteran's fall from a jeep during service in 
January 1964 or to the surgery on his arm in 
service which included a bone graft from the 
iliac crest.  In addition, the examiner 
should provide an opinion as to whether the 
Veteran's low back disorder was caused by or 
is aggravated (permanently worsened beyond 
normal progress) by the service connected 
fractured left humerus with residual weakness 
and/or fractured left ulna.  If the examiner 
finds that the low back disorder is 
aggravated by the service connected arm 
disabilities, the examiner should quantify 
the degree of aggravation.  A rationale for 
any opinion expressed should be provided.  If 
a physical examination is necessary to 
provide the requested opinions one should be 
scheduled.  If the original examiner is not 
available, the opinion should be provided by 
another physician following claims file 
review.

4.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claim for service 
connection a low back disability.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and be given the opportunity to 
respond thereto before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


